DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 7/21/22 has been entered. 

Applicant’s arguments filed 7/21/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-32 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed July 21, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

The rejection of Claims 2-31 provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 24 of U.S. Patent Application No. 17211071 is withdrawn based on the terminal disclaimer filed and approved.
	
Maintained Claim Rejections - 35 USC § 103 (modified based on claim amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar et al. (WO 2011/030351) in view of Lipp et al. (US 8758824) and Monteith et al. (US 2007/0031 349) and further in view of Surber et al . (US 2009/0196930) and Curtis et al. (US 2013/0213397 priority date 06/25/13). 
With regards to instant claim 2, Pilgaonkar teaches a pharmaceutical composition comprising a PDE5 in a powder form (see pg. 8, lines 14+ and claim 23) wherein the PDE5 inhibitor is vardenafil hydrochloride (see pg. 8, lines 10+) wherein the PDE5 inhibitor (i.e., vardenafil hydrochloride, as required by instant claims 12-13 ) can be from 0.02% to 75%, see pg. 7, lines 25+) and lactose as a diluent (see pg. 17, lines 10+) in a micronized form (see pg. 18, lines 11-15, as required by instant claim 2) packaged at doses of 0.01-250 mg (thus inclusive of 3-30 mg as required by claims 3-5,15-17 see pg. 7, lines 30-33) and can be in a hydrate form (as required by instant claim 12-13, see pg. 8, lines 10+) in the treatment of pulmonary disease.  
However,  Pilgaonkar fails to teach that the micronized hydrochloride salt of vardenafil has a Dv50 of 5 microns by weight of lactose in a dry powder form with a DV of about 5 microns or less. Although Pilgaonkar did not teach the powder is for inhalation, nonetheless teaches the powder form for oral use. Therefore, one of ordinary skill in the art would have been motivated to use the powder in an oral inhalation specifically where the disease is a pulmonary disorder. Additionally, the intended use is given no patentable weight where a where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
Lipp teaches that dry powder inhalation through oral inhalation (see col. 38, lines 17-30) relies on lactose blending  to allow for dosing of particles that are small enough to be inhaled (see col. 2, lines 5+) and also teaches that the geometric particle size distribution for the respirable dry powder wherein the DV50 is less than 5 microns (see col. 30, lines 41-53, col. 39, lines 30+ as required by instant claim 2 and 32).  Since factors which contribute to oral deposition of a powder include the size distribution of the individual particles and it is therefore recommended to have a powder in which the particles are small (e.g., 5 microns or less, e.g. between 1 to 5 microns, see col. 34 bridging col. 35, lines 1-20) will increase powder deposit in the oral cavity, therefore desirable to have smaller particles. Lipp also teaches that the respirable dry powder emitted dose of at least 80% (see col. 4, lines 17+) and a respirable fraction is at least 20%-or at least 30% or 50% (see 11-16 as required by instant claims 25-28). 
Therefore, one of ordinary skills in the art would have been motivated to expand the teachings of Pilgaonkar to include both DV50 particle  size of vardenafil and lactose  with a reasonable expectation of success because the art recognizes that the respirable dry particles have a Volume median geometric diameter (VMGD) of 5 microns or less also known as DV50 see (col. 39, lines 55+) as taught by Lipp.
Monteith teaches PDE5 inhibitors (see abstract) in the form of a powder inhaler (see 0054) or an aerosol (see 0054) comprising sildenafil or vardenafil (see 0027, as required by instant claim 2) with a particle size ranging from 50 micron to 500 microns (see 0051, as required by instant claim 17). 
Surber et al teach formulations of nitric oxide producing compounds suitable for aerosolization (see abstract) for inhalation as a powder (see 0003) in a pharmaceutical carrier (Such as sugars, lactose (see 0309) with a diameter from 0.1-5.0 microns (see 0039, as required by instant claims 35 and 36) and produces a fine particle fraction of at least 30% in a nominal dose, thus indicative of having more upon aerolization within aerodynamic diameter of less than or equal to 3 microns (see 0145). Surber further teaches the pharmaceutical composition comprises human serum albumin, magnesium stearate (see para 0225, 0339, as required by instant claims 29-31). Although fails to recite the amounts, It is within the purview of the skilled artisan to optimize these agents in the oral inhalation formulation with a reasonable expectation of success. 
Curtis discloses a method of aerosolizing the powder pharmaceutical composition, comprising: providing an inhaler wherein the inhaler comprises a dispersion chamber having an inlet and an outlet, wherein the dispersion chamber containing the actuator is movable along a longitudinal axis of inducing air flow through the outlet channel to cause air and the powder pharmaceutical composition to enter into the dispersion chamber from the inlet, and to cause the actuator to ascillate within the dispersion chamber to assist in dispersing the powder pharmaceutical composition from the outlet for delivery to a subject through the outlet (para 0006). Curtis also teaches wherein the composition has a fine particle fraction of at least about 20 % upon aerosolization (para [01 54) FPF (Fine Particle Fraction} 48.2%) wherein the composition has an emitted dose of at least about 40% upon aerosolization (Table 2). With regards to instant claims 20-24, the emitted dose from 20% 80% (see  Table 5) Curtis further teaches wherein the powdered medicament is stored within a storage compartment, and wherein the powder pharmaceutical composition is transferred from the storage compartment, through the inlet, into the dispersion chamber (para 0007) wherein the inlet is in fluid communication with an initial chamber, and wherein the powder Pharmaceutical composition is received into the initial chamber prior to passing through the inlet and into the dispersion chamber (para 0136) the powder may be initially placed into a dose containment chamber (as required by instant claim 21).
Thus one of ordinary skill in the art would have been motivated to expand Pilgaonkar’s method of formulation of a powdered pharmaceutical composition of a PDE5 compound (or vardenafil) incorporating Monteith’s and Surber’s and Curtis’s teaching in producing a powder pharmaceutical composition for pulmonary administration having a diameter of less than 5 µm with a reasonable expectation of success because the cited references Pilgaonkar, Monteith Surber’s and Curtis’s teach of a powdered composition, specifically Monteith teaches that the composition can be made into an aerosol with a FPF of at least 40% upon aerolization because both Curtis and Surber teaches that one of ordinary skill in the art would have been motivated to combine the cited prior art because these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01 (a).
Therefore, one of ordinary skill in the art would have been motivated to expand Pilgaonkar’s method of treating heart and lung diseases by incorporating the teachings of Lipp,  Monteith Surber and Curtis and by formulating an oral inhalation  composition of vardenafil with a reasonable expectation because it is known in the art that aerosol composition provides achieving rapid bioavailability (see 0057 of Monteith). 
Applicant argues that Pilgaonka discusses taste-masked, orally disintegrating dosage forms of bitter tasting PDE5 inhibitors "such as orally disintegrating tablets, chewable tablets, dispersible tablets, effervescent tablets, bite-dispersion tablets or the like in a taste-masked palatable formulation[s]" and that the only dosage form taught are designed to disintegrate in the mouth. Applicant also argues Pilgaonaka teaches vardenafil HCl in various doses, but it does not disclose, teach, or suggest any particle size distribution or Dv50 of 5 micron particle size of vardenafil HCl or any other PDE5 inhibitor.  
Applicant argues that Lipp fails to teach fine lactose fraction from about 2% to about 50% by weight of the total lactose component with a Dv50 of about 5 microns or less and Monteith does not cure the deficiencies of Pilgaonkar and Lipp, nor does Monteith teach or suggest the features of claim 2 specifically that Monteith's primary dosage form is not for oral inhalation. The same argument that the rest of the cited references fails to cure the deficit.
 In response, Applicant is correct in stating that Pilgaonka discusses taste-masked, orally disintegrating dosage forms of bitter tasting PDE5 inhibitors "such as orally disintegrating tablets, chewable tablets, dispersible tablets, effervescent tablets However Pilgaonka also teaches that the form can also be in a powdered form (see pg. 8, lines 14+) and a powdered form can be used for oral inhalation (an intended use). With regards to the argument that Pilgaonka does not teach the particle size is correct. Applicant should note that this is a rejection under 103 and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ (Fed. Cir. 1986). Each cited reference should be taken into consideration of what is taught not what is deficient in each reference.
 Additionally, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ (Fed. Cir. 1986).

 
No Claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/1/22